Citation Nr: 1131425	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1969.  He died on July [redacted], 2005; and the Appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the RO.  

During the course of her appeal, the Appellant was afforded an RO hearing before a Decision Review Officer (DRO) in March 2007.  

In December 2009, the Board remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.).  

All of the actions previously sought by the Board through its prior development requests appear to have been substantially completed as directed, and it is of note that the Appellant does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Dyment v. West, 13 Vet. App. 141 (1999) ; D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).    

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.


REMAND

The Appellant contends that, prior to the Veteran's death, he suffered from posttraumatic stress disorder (PTSD) and hypertension secondarily related to the PTSD, both of which contributed his death from a right middle cerebral aneurysm cerebrovascular accident.  

Moreover, the Board notes, the Veteran apparently served in the Republic of Vietnam with the United States Marine Corps.  If so, he would be presumed to have been exposed to Agent Orange based on this service.   The RO has not addressed the appellant's claim in terms of the Veteran's death being due to ischemic heart disease due to presumed Agent Orange exposure.  

During the March 2007 DRO hearing, the Appellant testified that she first became aware of the Veteran's hypertension in 1994 or 1995 and observed that he suffered from a psychiatric disorder since she first met him in July 1989.  

In addition to her DRO hearing testimony, the Appellant has submitted copies of various treatises and studies to support her assertions, including one entitled Relationship of PTSD or stress to cardiovascular disorders, and one entitled Hypertension in the War Veteran.  

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Appellant's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).  

A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  A contributory cause of death is one which contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2010).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) (2010).  

The death certificate shows that the Veteran died of right middle cerebral aneurysm (RMCA) cerebrovascular accident (CVA), without any contributing disorders noted.  

At the time of the Veteran's death, service connection was not in effect for any disability.  However, the Appellant submitted an incomplete VA Form 21-526, Veteran's Application for Compensation or Pension, received in May 2006, which she asserts reflected his desire to file a claim for service connection for PTSD prior to his death.  

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and those stressors must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat and the claimed stressor is related to combat, the Veteran's lay testimony alone is sufficient to establish the occurrence of the alleged stressor when the allegation is consistent with the facts and circumstances of his service.  Id.  

In a February 2004 Vet Center Intake report, the Veteran reported serving in a war zone from June 1966 to February 1968 in the Republic of Vietnam.  He noted that he was treated for psychiatric problems in 1979 for substance abuse at a private facility.  

The Veteran indicated that he joined the military at the age of 17 for 4 years and that served as a truck mechanic and worked in the motor pool hauling supplies from Da Nang to outlying areas.  

The Veteran reported experiencing stressor incidents of being on a truck that was behind another truck that hit a mine on a highway and killed five people on the truck while on a convoy in May 1967, of assisting with the wounded who were injured when the truck hit the mine, and of witnessing a plane crashing right outside of his tent in DaNang in 1968.  

The DD Form 214, Certificate of Release or Discharge from Active Duty, shows that the Veteran had military occupational specialty (MOS) of Log Man, and to have received a National Defense Service Medal, Vietnam Service Medal with 2 stars, a Vietnam Campaign Medal with Device, and a Good Conduct Medal.  A service treatment record, dated in June 1966, shows that the Veteran was stationed with the US Marine Corps 7th Mountain Battalion at Chu Lai in the Republic of Vietnam.  

The Veteran's service treatment records are negative for diagnosis of or treatment for any psychiatric disorder or hypertension.  Further, they do not indicate treatment for an RMCA or a CVA.  The Report of Medical Examination for the purpose of discharge, dated in March 1969, reveals a blood pressure measurement of 126, systolic, over 82, diastolic.  

Notably, VA treatment records from the Vet Center, dated in February 2004, show findings of and treatment for PTSD and major depression related to the Veteran's claimed stressor incidents.  Further, VA treatment records dated from March 2004 to April 2005 reflect a history of hypertension and possible PTSD, and a diagnosis of hypertension.  

Significantly, the private treatment records from the days preceding the Veteran's death, dated in July 2005, indicate a history of obesity, hypertension, atrial fibrillation, and tobacco use, and reveal treatment for a CVA, and total occlusion of RMCA likely secondary to atrial fibrillation.  A treatment record dated two days before the Veteran died shows the notation to keep blood pressure parameters especially with pentobarbital side effect being hypertension.  

The discharge summary dated on July [redacted], 2005, the date of the Veteran's death, indicates discharge diagnosis of cerebral edema with intra-cranial hypertension, acute ischemic hemispheric stroke with occlusion of right middle cerebral artery, atrial fibrillation, paroxysmal, and hypertension.  

To the extent that the treatise evidence received from the Appellant in support of the claim relating hypertension, including as secondary to PTSD to the Veteran's death, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  

The medical articles submitted by the Appellant in this case-Relationship of PTSD or stress to cardiovascular disorders and Hypertension in the War Veteran-were not accompanied by the opinion of any medical expert linking the diagnosed hypertension to active service, to the PTSD, or to the Veteran's death.  

Significantly, while there was evidence of hypertension prior to the Veteran's death, and evidence of PTSD prior to the Veteran's death, there is, as yet, no medical opinion of record that adequately addresses, on either a direct or secondary basis, the Appellant's assertion that the Veteran experienced hypertension related to his military service or to PTSD. 

Moreover, the existing medical record is negative for any nexus opinion addressing whether the hypertension and/or PTSD as likely as not either caused or contributed materially in producing the Veteran's demise.  Finally, there is no medical opinion of record to address if either the RMCA or the CVA were related to the Veteran's service.  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also undertake any other development or notification action deemed warranted by VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the appellant in order to obtain copies of all clinical records referable to treatment received by the Veteran for the claimed acquired psychiatric disorder and his cardiovascular disease since service.  Based on her response, the RO should undertake all indicated action to request records from all identified health care providers.  

2.  The RO should arrange for a VA examiner to review the claims file and provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the Veteran was suffering from hypertension that was caused or aggravated by PTSD related to a stressful event incurred in his period of active service, including that in the Republic of Vietnam.    

The examiner should specifically consider the contentions of the Appellant when evaluating the claim.  The Veteran's claims file must be reviewed by the examiner.  The examiner should acknowledge that the claims folder was reviewed, and provide a rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so.  

3.  After completing all indicated development, the RO should readjudicate the claim, to include on the basis of the Veteran's presumed exposure to Agent Orange while serving in the Republic of Vietnam, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


